Title: To George Washington from James McHenry, 6 July 1798
From: McHenry, James
To: Washington, George

 

Dear Sir,
Philadelphia 6 July 1798

I am to receive tomorrow the Presidents letter to you, and leave this in the mail stage on monday, and continue with it to Alexandria. I shall not of course sleep much after getting into it till I see you. To facilitate this event, I have to request, if it can be done without inconvenience, that one of your servants may be at Alexandria to serve as a pilot for me to Mount Vernon. Adieu, most sincerely and affectionately

James McHenry

